Citation Nr: 0635697	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  00-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disease to 
include squamous cell carcinoma and prurigo nodularis 
secondary to chemical or herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of a Department 
of Veterans Affairs, VA Regional Office (RO).

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge.  The transcript is of record. 

In December 2004, the Board remanded the matter for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Skin disease to include squamous cell carcinoma and prurigo 
nodularis was not present during service, squamous cell 
carcinoma was not manifested within one year after separation 
from service, and squamous cell carcinoma and prurigo 
nodularis are not related to exposure to either chemicals or 
herbicides in Vietnam. 


CONCLUSION OF LAW

Skin disease to include squamous cell carcinoma and prurigo 
nodularis was not incurred in or aggravated by service; 
squamous cell carcinoma may not be presumed to have been 
incurred in service on the basis of the one-year presumption 
for a chronic disease; and squamous cell carcinoma and 
prurigo nodularis may not 


be presumed to have been incurred in service on the basis of 
exposure to herbicides, including Agent Orange, in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.   Where, as here, 
VCAA notice was not mandated at the time of the initial 
rating decision by the RO in 1999, the RO did not err in not 
providing such notice.  The veteran does have the right to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided VCAA notice by letters, dated in May 2002 and 
December 2004.  The veteran was informed of the type of 
evidence needed to substantiate the claim of service 
connection for skin disease, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included the general provision for the 
effective date of the claim for service connection, that is, 
the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to have a hearing.  The claim was 
then readjudicated following the content-complying notice as 
evidenced by the supplemental statement of the case in May 
2006.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006)

To the extent that the VCAA notices did not include the 
degree of disability assignable, since the claim is denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded a VA 
examination and VA obtained a medical opinion.  Additionally, 
the service medical records are associated with the claims 
file, as are the identified and available relevant 
post-service medical records.  The Board finds that the RO 
has obtained all identified evidence to the extent possible.  
As there is no indication of the existence  of additional 
evidence to substantiate the claim, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in Vietnam from January 1970 to January 
1971 during the Vietnam era.  His military occupational 
specialty was armorer and unit supply specialist.  

The service medical records disclose that on entrance 
examination the veteran gave a history of having had boils.  
The examination of the skin was normal.  The remainder of the 
service medical records, including the report of separation 
examination, contain no complaint, finding, or history of any 
skin abnormality.  And the skin evaluation on separation 
examination was normal. 

After service, VA records since 1992 disclose that on VA 
examination in April 1998 the veteran complained of recurrent 
skin lesions.  The pertinent findings were scaly lesions over 
the arms and legs.  The diagnosis was dermatitis.  On Agent 
Orange examination in October 1998, there was a history of a 
chronic skin rash since 1970.  On a dermatology consultation, 
the impression was prurigo nodularis, and a subsequent biopsy 
of a skin lesion revealed squamous cell carcinoma.  

In January 2000 and February 2005, after reviewing a 
photograph of the veteran, depicting several dark spots of 
the veteran's right forearm, that was taken in Vietnam, a VA 
physician expressed the opinion that it could be that the 
veteran's skin lesions were related to solvents and chemicals 
while the veteran was in Vietnam. 

In January 2004 and January 2005, a VA dermatologist reported 
treating the veteran for prurigo nodularis and seborrheic 
keratosis.  After a review of the file, the VA physician 
expressed the opinion that the veteran had a chronic skin 
disability, which could have been brought on by his exposure 
to petroleum products and to solvents.

In August 2004, the veteran testified that in Vietnam he used 
a chemical from a 55 gallon drum and he used solvents, gun 
oil, and chemicals in his job as an armorer. 

In September 2004, the veteran submitted additional 
photographs, taken in Vietnam, one of which depicted a dark 
spot on his right forearm. 

In a signed statement, dated in December 2004, several of the 
veteran's family members stated that the veteran did not have 
sores on his skin prior to service, and that upon his return 
he had sores on his arms, legs, neck and body.

On VA examination in April 2006, conducted by a VA 
dermatologist and reviewed the Chief of the Dermatology 
Service at the Dayton VA Medical Center, and after a review 
of the veteran's file, the VA dermatologist, noting the 
veteran's history of exposure to herbicides and to gun 
solvents and oils in Vietnam, of skin lesions beginning in 
1970, and of diagnoses of squamos cell carcinoma and prurigo 
nodularis, stated that the veteran's skin conditions were 
relatively common regardless of exposure to chemicals and 
that it was as likely as not that his skin disability was not 
related to his chemical exposure in Vietnam. 

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war and cancer becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

There is a presumption of service connection for certain 
diseases associated with exposure to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  Neither squamous cell carcinoma nor prurigo 
nodularis is on the list of presumptive diseases for a 
veteran exposed to herbicides in Vietnam.  38 C.F.R. § 
3.307(a)(6)(ii).  A presumption of service connection is 
afforded only those diseases listed because they have been 
found by the Secretary of VA to have a positive association 
with exposure to Agent Orange.  38 U.S.C.A. § 1116(b).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years after service). 

Analysis

Neither squamous cell carcinoma nor prurigo nodularis was 
affirmatively shown to have had onset during service as the 
service medical records contain no documentation of any skin 
abnormality during service.  

While the veteran has provided a history and testified that 
his skin problems began in 1970, which the Board finds 
credible as the veteran is competent to describe what he has 
observed, where as here, the chronicity of a skin condition 
in service is not adequately supported by the combination of 
manifestations sufficient to identify a skin disease and 
sufficient observation to establish a chronic skin condition 
during service, then continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b). 

After service, squamous cell carcinoma established by biopsy 
and prurigo nodularis were first documented in 1998, 
twenty-six years after service and well beyond the one-year 
presumptive period for the manifestation of cancer under 
38 U.S.C.A. § 1112.  The absence of documented complaints of 
skin problems from 1972 to 1998 weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.). 

Also, as the veteran served in Vietnam and it is presumed 
that he was exposed to Agent Orange, neither squamous cell 
carcinoma nor prurigo nodularis is included in the list of 
diseases associated with exposure to herbicide agents in 
Vietnam under 38 C.F.R. § 3.309(e).  Accordingly, service 
connection for squamous cell carcinoma and prurigo nodularis 
may not be presumed to have been incurred as a result of the 
veteran's exposure to herbicides in Vietnam.  

The fact that the veteran's skin conditions are not diseases 
associated with exposure to herbicide agents under 38 C.F.R. 
§ 3.309(e) does not preclude him from establishing service 
connection by way of proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994).  Proof 
of direct causation entails scientific or medical evidence 
that exposure to herbicides during service actually caused 
the disability that appears many years later.  Actual 
causation carries a very difficult burden of proof.  

This means that the veteran may show that exposure to Agent 
Orange actually caused his skin conditions.  Since the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange, the veteran would have to produce medical or 
scientific evidence of greater weight than that relied upon 
by the National Academy of Sciences (NAS) and the Secretary 
in finding that no positive association exists between 
exposure to Agent Orange and an unlisted disease.  

To the extent that two VA physicians have expressed the 
opinion that it could be that the veteran's skin lesions were 
related to his exposure to herbicides in Vietnam, the medical 
opinions do not meet the standard of proof of direct 
causation, that is, evidence, which overcomes the body of 
credible medical and scientific evidence relied on by the 
Secretary that there is no positive association between an 
unlisted disease and exposure to Agent Orange.    

To the extent that the two VA physicians have expressed the 
opinion that it could be that the veteran's skin lesions were 
related to exposure to solvents and chemicals, other than 
Agent Orange, the opinions are equivocal as "could be" 
related to exposure also implies that it "could not be."  
Obert v. Brown, 5 Vet.App. 30, 33 (1993).  

For this reason, the Board requested a VA medical opinion to 
verify the claim.  In response to the Board's request for a 
medical opinion, the veteran was examined by VA in April 
2006.  The examination was conducted by a VA dermatologist 
and reviewed the Chief of the Dermatology Service at a VA 
Medical Center.  After a review of the veteran's file, and 
noting the veteran's history of exposure to herbicides and to 
gun solvents and oils in Vietnam, of skin lesions beginning 
in 1970, and of diagnoses of squamos cell carcinoma and 
prurigo nodularis, the VA dermatologist stated that the 
veteran's skin conditions were relatively common regardless 
of exposure to chemicals and expressed the opinion that it 
was as likely as not that his skin disability was not related 
to his chemical exposure in Vietnam.  

For these reasons, the Board rejects the medical opinions 
that were qualified in terms of "could be" related to 
exposure as speculative.  As the Board may consider only 
independent medical evidence to support its finding, and as 
the remaining medical opinion opposes, rather than, supports 
the claim, the preponderance of the evidence is against the 
claim that the current skin conditions are due to exposure to 
chemicals, other than Agent Orange.

To the extent that family members suggest that the veteran's 
skin problems began in service and the veteran's statements 
and testimony that his skin problems are related to exposure 
to chemicals or herbicides in Vietnam, where as here, the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran's family members and the veteran as 
lay people are not competent to offer a medical diagnosis or 
opinion and consequently the statements and testimony do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, the Board concludes for the above 
reasons that the preponderance of the evidence is against the 
claim of service connection for skin disease to include 
squamous cell carcinoma and prurigo nodularis secondary to 
chemical or herbicide exposure, and the benefit-of the doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).
                                                                         
(The Order follows on the next page.)





ORDER

Service connection for skin disease to include squamous cell 
carcinoma and prurigo nodularis secondary to chemical or 
herbicide exposure is denied.





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


